Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 1 of 19

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) 0 :
Shae
IN THE UNI STATES DISTRICT COURT
FOR THE DISTRICT OF TEXAS MAR 1 1 2019
€__ DIVISION

David J, Bradley, Clerk of Court
on

1) Ko | Bras! | el Torres # 26030 |[5-

ldintiff’s Name and ID Number

to Teas, 14515 B-19-03¢

CASE NO.
(Clerk will assign the number)

Place of Confinement

 

Ona, Lyeio. S

thison)

le. TY 2 y
PoE Delgado | Address I. Wwidual aud otha Cardicit Y
Tailen

GSH E. Ha riisony Browser le TX 1YRO dy
sthrea| Caboith

Defendant’ s seme and Address Tal dividual eel
Ma,

Fo oll Wie by Oni Tk 1525

Defendant’s Name and Address Tyivi ‘dual aad Hite P, dy
(DO NOT USE “ET AL.”) (See AHaehmewt A Case

INSTRUCTIONS - READ CAREFULLY

 

 

 

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

FILING FEE AND IN FORMA PAUPERIS (IFP)
Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 2 of 19

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “...if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shail not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? /YES_NO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another i of paper, giving the same information.)
1. Approximate date of filing lawsuit: DOO

2. Parties to previous lawsuit: .
Plaintiff(s) elo Koel 3, chuss

Defendant(s) Clana  Perer “ Ct Ay!

 

 

 

 

 

 

 

3. Court: (If federal, name the AG if state, name the county.) A meron a,

4. Cause number: in -O G-).2, [ ‘

5. Name of judge to whom case was assigned: de MY ‘T fh emempe I,

6. Disposition: (Was the case dismissed, appealed, still pending?) se} cd C ul oF (\ LN to
7. Approximate date of disposition: An I (CAPM.

 

I. PLACE OF PRESENT CONFINEMENT: (40) al la Alite ( Kel. Clim ito KT. 19575"

2
 

HI.

IV.

valde wht “Pegi

V.

Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 3 of 19

EXHAUSTION OF GRIEVANCE PROCEDURES:

Have you exhausted all steps of the institutional grievance procedure? f YES __NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.
PARTIES TO THIS SUIT:

A. Name and address of plaintiff: Q aplic Yl Buctived WOLCE. | =
Dawiel Tones * 2.6%015-
2100 Old dee KL Olnite Texos 19575

B. Full name of each defendant, his official position, his place of
employment, and his full mailing address.

 
     

 

     

   

      

VON S Saety ; wt
“siee describe e the a te or t eon s) of this dgfendant which you “he FA a you.
Address ! berisaw Ste [rowmsille Texas vas: 20

 

Sat A Delgado Sa lon.

E. Harrison st. Browwsuilb Texas 79520

Os

a, Ma i i! MLE?
Defendant #3:

G54 E.

sem usillad, the

fuga ys 20 hy,
Defendant #4: (op ‘

ao

   

Defendant #5:

qs4_f, Hatt Sous st Bravnsui ll

“Oe describe the act(s) onomission(s) af this de ot which you claimed harmed you.

0 Q

ITT FAC.

e act(s) of omissipn(g) of this defendant
lal oe eis ye fea ¢
cok Vb

Hartizon St:

t(s) o hadi of bo lial dant which you claimed ha
feel ened Kh

 

ACPA Vr lea
Krownsull. Teas 78520

ed you.

ot! Confloud de Vive

ateol Ciwl KG ts

on) mb tL UZ, fag tles
vd Party aud indaetel

Vesti Jai CV.

EB. Harrison) "aL Browiusull Texas 7520

 
  
 
 
 

ie this defendant whi
} vas CO

NiskA
OOM ue. Jailer
Temas, 20.

rE drg Lhe

$a] 1 ¢) NAC On TION GS5CA , AL

Dude]. Violated my Cuil Mghts

see seenaw I

STATEMENT OF CLAIM:

ities ty Hur Sait
Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 4 of 19

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number and
set forth each claim in a separate paragraph. Attach extra pages ifnecessary, but remember the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR
COMPLAINT.

lain Le Took Ascot iw Cameron O cont #7  Hareiser) Bro. Tho
13 Zeal called ie

i eC Name tuwhyou
hi Ly Ak mPa
| WU Me ‘led @ Orieventre. 3/318 |

 

 

 

 

 

& tiy/ Lu mates betore. ond it We
da Leouldo iedon ty . Ro . i £ tC Ss

and.

(vane No Kua CAL ie LENO) a bs am He wwonitesl fo Kivguws whp todd oF ee

 

 

 

 

Lu Sg@t.G! ne ter tu Phew: /
TL. eat yists All because we. BomPla} Antz Tve
ta / : Gy oddilY wv coi.
VI. RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or

statutes. - 4h Wa why Ky, witle boewos

Tal’ bugs a LM ihe

   

 

VI. GENERAL BACKGROUND INFORMATION:

“Decal el 74 names you have ever used or been known by including any and all aliases.
oge lo [Suslin24 Dowiel Torres

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal prison

Cp LT RE CERER, raeno— Dawiel Tres 263015

Vill. SANCTIONS
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

Court that imposed sanctions (if federal, give the district and division):

 

Case number:

 

 

Approximate date sanctions were imposed:

Have the sanctions been lifted or otherwise satisfied? YES NO
Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 5 of 19

C. Has any court ever warned or notified you that sanctions could be imposed? YES Ko

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warming (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

 

Executed on:

 

DATE

 

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true and
correct.

2. Yunderstand, ifI am released or transferred, it is my responsibility to keep the court informed of my current

mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. I understand I am prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while incarcerated
or detained in any facility, which lawsuits were dismissed on the ground they were frivolous, malicious,
or failed to state a claim upon which relief may be granted, unless I am under imminent danger of serious
physical injury.

5. [understand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this 4 ed day of Va neh , 20 1g

(Day) (month) (year)

foe! Byctiyell, Vanriel, Tex lortes
JLAXA, amit bore

(Signature f Plathtiff)

17S)

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but are
not limited to, monetary sanctions and the dismissal of this action with prejudice.

 
. . Ge a
Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 6 of 19 pF (-5

Atta honeac Defendants

 

 
   

WOO Me Alice an Dink Tr. W508
Detendaat NC oad addres

 

 

 
   

DD Did Alice Rd. Nad. Ta 85275
Delucdark NGME. cad adeless.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
~ Case 1:19-cv-00036 Document1 Filed on 03/11/19 in TXSD Page 7 of 19 py?

 

| L —Bresious Lawlsuibs

 

 

I A Pitoximéle dk ot fil Ine May 3) 20] o
21 ‘ag fe roy Sees
l 3) + Kodelin _| N2A
| nee Omat| uelo_ Shortt “ab al!’
3 Coutt Sag feo [As eee Bhowons) L Doursin

UMNO bBSe Uses 2s1@nead ~ div |

 

  
 

 

 

DO ern verre la oA rer) rere errr ober eg a

dl, | Ag UX ae _ plate Ld. habe ke WW: gow | peMemnZEel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page soti9 fe"

sot lew Te. Pactes bo Yass | Suit

 

 

 
 

Ti . rl E ee ok 2 rows ill Teves 2 6620
Orickly dee the aa of ceupseels) ot ths sc tiad st

 

 

 

 

\ . Ge don
Lr ComPlaL, Tomlin wilh nuatl and tiol et val

 

 

 

Le: ewolavt at 7 NMedteal Direeor— leay Grared |
| Ad rag! 1/00 Ob Ales BL Dmito Tezos TESAS
niet | ly aeseihe. the wale OL pmissian) 6/ ot- Lhes ltewdant
whieh Vou. el aimeal harmed. Yous « wena tel pudlieal
Ttedfenea fi, fe. [0 atrommogge LM di id LQ Q

 

 

 

 

 

 

 

In dy Lk Ay Ay tips Ss CAL isch 40.14 (2S A £ Ce Mg wan pail )
Fain and sutteniwe bY ale Ying edly mmdury den
nvr) ind at 5, hh hobne. Sadeby

 

 

 

_ Dmdaat Hh ST Zak 7
Tepe : 00. Old Alire o_o. Olmnite Toes 14515

NEC

i
srie Yo deseine Fhe ahs | a O jason tH Thilo ALTACE Au hi.

med harmed Yous;
y, LAM ER OD old + 4 bE POY

. . f ‘ ", f buh RB. ; te
Warn, Ant Awa vad One | i) ited ed Avil V2

 

 

 

 

 

 

 

 
fred

Case 1:19-cv-00036 Document1 Filed on 03/11/19 in TXSD Page 9of19 ~

sobionw Parties te Yyss Sut

 

 

Detenamat* FL O Duan Maeva _.
4 Abe : te ide All C2. Rd. O/ mite Texes P75

 

 

 

\ L
. ORIENT <a G , Of 6 S310 of ff At A, V/JAd Pye i)
lined hocned Mr the we Ausseher! Uerracsex enuserie) Bodily
He \ / C : /
) cA DIATEA J

 

 

 

Dofeacwwt 0 Thiler Ape Santi bane z
Adtiess : M00 Old Alice Ba. Olmido Be VES 28

 

 
   

which s/o “lim heemecd Vou ¢ Dit to tepeed (uo Crime.

Vinlaisg ry Civi| Prights . Jo Piodect cack ANPfVE.

 

| Deoleadael 7 Pl urse. Tule Pepa. 7
= M00. Did Alice Ba. Dloaite Texas, WSI5-

£3 Ae (De. SAe.G Or OM OAKS Mt Sar Jo On
h Dis im _f\¢ med PlA_- ME 0 ey A CLE ME
tect tac Sel Ve.

 

 

 

 

 

 

 

 
Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 10 of 19 fy g- O

 

| WL Relief

 

 

 

    

“buaks od boxes fs storage dir personal property, full meals

aad how Hane: EN religous. believes, thy tolets | Kowecs, release

 

 

 

 

 

 

3 medltatinns . S- p Covel ag UD assualt from larates sacl

 

 

‘ d ‘ Prin ep DAUD ie wack CNL Me: [ Ch Te TID FEST

| ate e< tho have S2iz es, And eton toupering_ with mail wad

media Cortesomnae ri Nowe. pail ae ele time cad provide
waflus.And prosecute

 

us if wee extent of Ye Law,

 

 

 

 

 

 

 

 
Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 11 of 19 (7

 

 

 

 

 

 
   

 

ict cot meet ducing deat, 2B) LE AL Foichays Heys peHuse o/ LO
Aoaer Pet all through Leak EZ hhed ce. Govevante Hey DEALT” conte
Leek otter Pet T shirk d gett NG smaller pactiaas ot rag 7 meals aad |
rotten tre Lcomplined chou t Hef aad the Tas Asin, Mold, Phot never
responded. hack (v V1 Grieven, 2 denying oy fresden. of ‘reblagan « o

 

 

 

 

loi =, | Obs 2. z /

[MCG OL OSDN Aen e., (Wrre € Zi/étA OAD About 2A IVES) Ti NO

LM PMOME, PALE] Cx Sve
Vi fe. é tnhorne bor ter parole, ain NUL CAS2 Litt J

SLEL IL otter servetil complaints co wha L LACS Givem my ‘ol Tse

    

POPE. YOLIA / (op Y.AIO ol ONAle Pac FOO 2 2g.atich
\ \ ; ,
(INC MCT E OF LASSUGITECA 77! O (ALSO. DEH So OTCDALE a
Ftd delled Rock may hike marl Het Mey hed
a ; OE A MCh MY AAS TALC nd MeC,4
‘
My DuwlA Never GT Name A npely . AA invade Saas Ecoest

 

 
   

Al 5-Q- 2) 0 “ he y weve “ea Ne P JORLE CAT

dy nS) wh Ald kis ae In) vetalabin Leal pail. Dud tn mos |
oA Lech a 20/8 aad gat st on 4- LAV F Loo “he paaclagcund
[: 40pm. aS fusca will Show. Ard Apeniaty pay legal we Lan Zon
DO AStoON . AdIIK _O. HRP. _ TO/a f <t: DOLL prc

' | Opened mon | TORRES Sard g wrote rt burr. re the. 0 ha t /eg

 
Br

Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 12 of 19

  
 
        

f% vores 255 » COW TS. TALE 1S NO Lows Lib

‘| LA = T= Den c\ Or Woper me CAT IIN_f ig
eee tet aR Reet le cpa la
date. hand shill Goes AUM, 5 & inspectar

 

ane tne, of lod, Bight -heael tra)

dol wooks be Se Noctor cad | shill A Pain. A Also got bust getting
! off bunk os they have. ca Jablers to get on oc olf huct - gpl hee
And knee MOLoOLr Cbout 3/b [2018 Pree ty WALA Nhe how only mode
Hewershar CS we, ony Aauie. wadle S4 no sees ‘

 

& ‘ {\ « Ty é
iow VL - Nis ‘A At. Pete Cd A TOV Rifts
Aas Chronic heartburn lites purrshecl tu - dol { Meny toff
: 4 X u + ‘ . C. . i
A OS [ ALL\ PT LALOLAL CH ERA CE f\ Z/) he dS Yi ae fp Dp UY AX Cl

 

ist Water bashes ashy ul see: Life xewel pYctor 5 rroldan vents:

\ CON .
Me CiCL eel An i LO SpoOAs = Q oS 2 high are Ke NO

ne OMS 6 Ayeiene At naching else het tw) COMM SSIS
(Glad TL na nad ip-ear| punisher at, Ao _bevers of bets socks,
shirts, pil burs and very rald in. pods 6, Or cells. Un. sanutory cordibrars ,
dovleds. hak. sewer Water smells Lleacs wetall the bie, Ab dis
‘atentive. for her cl cl IPPels or cl eudlors 0o/ glaves fy PS ee
cor disinfective only POH bucket water to disinferd Sg b

| teok yy, boallwa PEE chuate Lil awly ea, nye ging ser

| ‘tet cali heh fo be go Lawuolef ED fo give Man]

 

 

 

 
etm

Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 13 of 19

™

 

 

On 4-2b- 2012 coming Arr court Zo was put-iac Aaldiag

 

cel ‘acounel, 4: CD pes. J foeey Ly Sat, A, Neal clostny ~ Chest

 

 
   

! Aas all Tae at Spots for Are. Cr eras, ae ke COU in
painfully LT ‘4; ‘dat Shut the. fuck: up Mental hawk wd

to GO SH and sgt Kent falling, did at heer Dhe rest (0. 2 lab.

Ce eran bJGS Speseat. Literlon 0.0. Calderon come to escourt

, Diaind fe ty medical pac OA the LILA Sat: A. helgac Pollouiedt phinh be

, a ye WES Going 4p assualt Ne helare. Hak sot CaN, with

LnUtse Yds glug “ mbds to plaintiff ad bral pills. Sat gat sec horaurse

(lain H abe JS ON ken SQ IAG ' oC J. pmoblen C6

\
x ¢ cf!
AW) PNG hen OMING thom medice Aly Ni ichtl

io thd) side la hams, Mecho pabll ald re hs

 

 

  
   

His tals ip pel 300 an Ede ble
| Hat he di at glue a Tuck “we could kl vik odluer ss cpl
Cb st a he ber Hough skit and dy Ant Cale, bait fall dant

 

 

 

 

 

 

 
PoE

Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 14 of 19

Claim xX
On she C0, Rodeiquez, Glourd JO:D0 om or So
Duss plainditt dp hasty Up topo" to ned, coe. hack gad bebe
Phtaldl ba pack Shz. Come back. with severte| quails tos
clown. pod Lor the, 3rd ot Yh time a apo i before Te. Sg

 

A, Ne legaco hed A already Came Nhe dy hefpre bch shake

 

-dowa ‘ast to henms< Win tifl tak $ De WAL, ker! Peper work
’ bys. ancl pecsana | Themes b IGS done PTA Limes po
Prantf because. J eke SE ee piakt- ° complet without

AOS bs eT pe OL TNLCT Pit ON Gy, MD

al ar TIOW/S VEAL done under Uy wal ct on f sa aq
Delegads and Ca! Castile Inve Cyyapiauol fo ower uf
itty Au Late olaked sy (ive Ai 7 Abceobp one —
cout

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 15 of 19 [9 f Ss

Claim Lc Regain 2 Lael | Bushs pul Dawiel Tones. clan Le

Prottt heto re
Satery Tve heen incarcerated 1 /r Corr! za les Couaty J Til CVCL SiC

12-9 20/7, Dean Garze /
Sisabi lj ties. medica rdictints @ heosdrecd As @ reSu ve been

  
  

 

 

assualted by inmate 3 E Guard! s.Zive been moved all aruncl COL. ile’ s_tiom
, diflereat Naren te Neen i Hey also mrouecl Mey to he oll cana ty, Tas/
Lon .3-/0-2018, being in 3 + hac cerven! seizures. T also Kad.
servece! lack outs atter getting Sick In SOL 6 was baker. to phe hospi.
Land brought back ho the sci Sanne cel The Inmate < Jn 3 Lileda Grieunce

then. LT WIGS phd LA. Dann SAR af hed tank didnt how. Sealing for
Nisable people to. Pas to the Let ZL wns Heater by sagther inact LA.

 
   

 

 

ounsturs Ay: own j 7 vs Né, MT: Norn UL “ot He
i J he omar f) OSTIGINELA me When Tw. JVs Hose 0 SA/2UCe:
Chim It | Dea: wel, Tease 5 Claian és”) BH
Due to Phose two Inciclents was moved bach fy
Corrizele® Medical unt on S-//-20)8. Lnhetween hose. Hise

ial Ts é Ln, Li i A, oO.

 
   

Sho. neveredt made Hod oan IDL 1 change p On Me _ctler Tr had a
(different incident Lor th anather guard that assuntied LAC. OL

Lauara IOs [i nue / JO Lira tL 9 COLL tod One ANS é waned
me_very bad We 0 Choking Me? On He i? ML

Oj LO mb INC Ls LLL me ae thou be 770 Vee hile 7,
ina QR Seizure, picking Ne Ap in “he. Cur al the. pou Bos king

   
     

 
pat-e

Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 16 of 19

| fein TT
_ x ides me 1 ‘ these medical chaie. Tet-buase couse. ne ta

| fat eiog, MeL Deprose ity Lnndion not Iasing whet could
| happen to pre note § fopring tor 4g S Lite 4 well heing.. This Gus

Juan Mayer caused Me exdre Ke DAUSIC L na A, COUSE Zhe ds |

MDs. abrasin/e,. Drul se

 

 

 

 

Clad TE.
| Aid an lo-/3- 20/8 sergeant Avale. COME, up tome La boa
nm J was stip down te Ase {V| edical chair f threaten Me by

Lan af a helt Seizures, iL nat Ae er

cond.

2 SOMCWa bo ANiscipline me. Very badd & at Het ime ZL Ans

200g br re y tite. And hat sergeoat Aualh wanted Jy dp L-CS
1

    
      

 

 

 
 
 
 

: : /

UL bof 1 Kaw Ow all, Clans Phe Le

i wh on ap _azsilhed LT mba
Uh i 5 Bal Yiged fo Osh sthuceo!
OUR cou Ww

 

 

 

 

 

 

 
: Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page 17 of 19 - Py tT

| Claim Ty | |

L Now on _b-22-20)18 LZ had another seizure Phele Ln
| Lieasport wat Fecal, rust dlecicled Lp take Me. fo the

| yy
: elcal Conler, 7 WO Ve cpard QO Li cers Lo2ere L Lat Atranrgs

Leach other of what obbicel Tien Moda. Fad Lyf J Phen ALLE
bes the tamate Mathe had assuatled very back la Dec Lima ZL,
epccnig heend ase Teas ot tl our clue Ao
“i seizuse.s, but wiasat CUZ L LK. OQvUes Aeacing: euler Ping

4 7U)O ott p 02 Faffing aw (ed Lo o
y LAA Ls report Le assalh ls] Whe. Subiheier
(Clan wr

      

 

Also Qa Loma [e AUALSE Tule Rena felt (Cru Guat about

 

 

 

PMCS Juan. Od Qs sucl G 2 l DUES Leg c be, val’
| TNL, OFHE ALi ANQ Dd: The aM ? ad
| Tu alt c. In Deo Lira Z, his
of Te [0 Dusings.s. ae ceed a? Qnél sh LH
_ot She aad. ms Cer Plaga” GSSUE mt AQQane tly
; TUL Jy 4 aL ALL \ NG ado
ACSA AL \ Lan ty spark LAs nists

dad shill officers. <P aie aseualk

 

 

 

 

 

 

 
Case 1:19-cv-00036 Document 1° Filed on 03/11/19 in TXSD Page 18 of 19

hfe
a7

 

 

 

| Dent. ‘ Clerk

 

 

 

 

You will Lad the complaint whe G83 aad qx
7 BO: enclosed _ be a ot. Aawle. L. LO paching Le. Pred

 

 

Aut NO. SUCCESS - the Copy s of If

TD Le p L NV CA CHO Mt K TO his Dor inl

} were. contrcb na he will faruarcs them to the cauct one,

 

 

 

 

 

 

We Y howto. s Cose. do prove. Hast te Exhousted all fe evence

LORY Ae. Cast
tA “a NaS « We. pay ae

   

 

 

(i) One IT. E, Pp, ond WZ. be stoned. od thonk Ou toed our
| time Lf this pik

 

25 _ Aud |
I) ate ” or i) | GLE
rn etl Baba

Ub wa KY
Cie 4

oY
i aan
L \ 70h he

A wi?
Re

 

 

 

g

+e

 

 
poe

ve Pid =
Plato” Tx 6 155150
BA oe

Co

 

United S oe a ih fet Court
Tove “a ia ia of
Lp

le E. Harrison hoof |
KocoUsu| Ile exe /B520)-

Case 1:19-cv-00036 Document 1 Filed on 03/11/19 in TXSD Page ifs
